tcmemo_2011_249 united_states tax_court richard a nixon petitioner v commissioner of internal revenue respondent docket no filed date richard a nixon pro_se kimberly l clark for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency at trial the court granted petitioner’s unopposed oral motion to have the court remove the small case designation exemption deductions for e n and m n and whether petitioner is entitled to child tax_credits for e n and m n findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in washington when the petition was filed petitioner was formerly married to leslie l nyquist ms nyquist they had three children two of whom e n and m n are relevant to this case petitioner and ms nyquist were divorced in in connection with their divorce the superior court of washington county of clark entered a parenting plan final parenting plan and an order of child_support support order the parenting plan designates ms nyquist as the custodial_parent during e n and m n were minors and resided with ms nyquist for more than one-half of the year the support order states that petitioner is allowed to claim federal_income_tax exemptions for e n for all years and m n for odd-numbered years as long as he is current on his child_support it is the policy of the court to refer to a minor by his or her initials see rule a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure obligations the support order further provides that the custodial and noncustodial parents are to sign the federal_income_tax dependency_exemption waiver petitioner was current on his child_support_obligations during the taxable_year petitioner claimed dependency_exemption deductions and child tax_credits for e n and m n on his form_1040 u s individual_income_tax_return for petitioner attached form_8332 release of claim to exemption for child of divorced or separated parents to his return ms nyquist had refused to sign the form_8332 petitioner also attached to his form_1040 copies of three letters he sent to the internal_revenue_service irs stating that for taxable_year ms nyquist had claimed the dependency_exemption deductions and child tax_credits for e n and m n in violation of the support order opinion i burden_of_proof petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof see rule a the parties stipulated that petitioner is entitled to claim dependency_exemption deductions for e n for odd-numbered years and m n for all years the support order however provides that petitioner is entitled to claim dependency_exemption deductions for e n every year and m n for odd- numbered years this inconsistency does not affect the outcome of this case ii dependency_exemption deductions sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet four requirements for the taxpayer to be allowed the deduction see sec_152 a - d the pertinent factor here is the residence requirement the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 e n and m n resided with ms nyquist for more than one- half of the taxable_year therefore e n and m n are not the qualifying children of petitioner under sec_152 a qualifying_relative must satisfy four requirements for the taxpayer to be allowed the deduction see sec_152 a - d the two pertinent requirements here are that the taxpayer must provide over one-half of the individual’s support for the taxable_year and the individual must not be a qualifying respondent does not question that petitioner meets the relationship age and support requirements see sec_152 c d child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and d petitioner did not substantiate that he provided over one- half of e n ’s and m n ’s support from all sources in petitioner also failed to establish that e n and m n were not the qualifying children of any other taxpayer for eg ms nyquist accordingly e n and m n are not petitioner’s qualifying relatives under sec_152 sec_152 however provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 and the so-called tie-breaking rule_of sec_152 a child will be treated as the noncustodial parent’s qualifying_child or qualifying_relative if five requirements are met see sec_152 and the relevant requirements here are that the custodial_parent sign a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent and that the noncustodial_parent attach that declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the irs issued form_8332 in order to standardize the written declaration required by sec_152 see eg chamberlain v commissioner tcmemo_2007_178 form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released see 114_tc_184 although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to the substance of form_8332 see id pincite sec_152 allows a noncustodial_parent to claim the dependency_exemption deduction only when that parent attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year for which he or she claims the dependency_exemption deduction see paulson v commissioner tcmemo_1996_560 ms nyquist did not sign the form_8332 that petitioner attached to his form_1040 therefore petitioner failed to attach a properly executed form_8332 accordingly we find that e n and m n are not treated as petitioner’s qualifying children or qualifying relatives under additionally the letters petitioner attached to his form_1040 did not constitute a written declaration conforming to the substance of form_8332 because none of the letters was signed by ms nyquist sec_152 and therefore petitioner is not entitled to the dependency_exemption deductions for them iii child tax_credits a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have determined that e n and m n were not petitioner’s qualifying children it follows that petitioner is not entitled to the child tax_credits for them we are not unsympathetic to petitioner’s position we also realize that the statutory requirements may seem to work harsh results on taxpayers such as petitioner who are current in their child_support_obligations and who are entitled to claim the dependency_exemption deductions or child tax_credits under the terms of a child_support order however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 to reflect the foregoing decision will be entered for respondent
